UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4404


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANDRE MONTELL O’BRIEN,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:03-cr-00387-TLW-1)


Submitted:   September 25, 2012           Decided:   October 10, 2012


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael A. Meetze, Assistant Federal Public Defender, Florence,
South Carolina, for Appellant. Arthur Bradley Parham, Assistant
United States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Andre Montell O’Brien appeals his eight-month sentence

imposed following revocation of supervised release.                 Counsel for

O’Brien filed a written brief in this court in accordance with

Anders v. California, 386 U.S. 738 (1967), certifying that there

are no non-frivolous issues for appeal, but questioning whether

O’Brien’s sentence is plainly unreasonable. O’Brien was informed

of his right to file a pro se supplemental brief but has not

done so, and the Government has elected not to file a brief.

           In reviewing a sentence imposed after revocation of

supervised    release,      this     court   “takes    a   more     deferential

appellate posture concerning issues of fact and the exercise of

discretion       than     reasonableness      review       for     [G]uidelines

sentences.”      United States v. Moulden, 478 F.3d 652, 656 (4th

Cir. 2007) (internal quotation marks omitted).                   The court will

affirm a supervised release revocation sentence if it is not

plainly unreasonable.          United States v. Thompson, 595 F.3d 544,

546 (4th Cir. 2010).        The first step is to determine whether the

sentence is unreasonable.             United States v. Crudup, 461 F.3d

433, 438 (4th Cir. 2006).            Only if the sentence is procedurally

or substantively unreasonable will the inquiry proceed to the

second   step,    which   is    to   determine   whether    the    sentence   is

plainly unreasonable.       Id. at 438-39.



                                        2
            A        supervised          release        revocation          sentence       is

procedurally      reasonable        if    the    district      court       considered      the

advisory     policy         statement      range       and    the    § 3553(a)        factors

applicable      to    supervised         release      revocation.          See   18   U.S.C.

§ 3583(e) (West 2000 & Supp. 2011); Thompson, 595 F.3d at 547.

The sentence is substantively reasonable if the district court

stated a proper basis for concluding that the defendant should

receive    the    sentence        imposed,       up    to    the     statutory     maximum.

Crudup, 461 F.3d at 440.

            We conclude that the district court’s sentence is both

procedurally         and    substantively        reasonable,         and   therefore      not

plainly    unreasonable.            After    considering           the   advisory     policy

statement range and the violent nature of O’Brien’s offense, the

district court reasonably imposed a within-Guidelines sentence.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                               This court

requires that counsel inform O’Brien, in writing, of the right

to petition the Supreme Court of the United States for further

review.      If      O’Brien      requests      that    a    petition      be    filed,    but

counsel believes that such a petition would be frivolous, then

counsel    may    move       in   this    court       for    leave    to   withdraw       from

representation.            Counsel’s motion must state that a copy thereof

was served on O’Brien.

                                             3
            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                    AFFIRMED




                                    4